Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1, 14, and 15 contain separate limitations directed to: a binder; and a curable photosensitive component.  The Written Description at p. 4 line 31 indicates that “the binder material and the photosensitive component material can be the same.”  While typically it is impermissible to map more than one limitation to a particular item found in a prior art reference, it is noted that in this case such a reading of the claim is permissible as it is expressly indicated in the Written Description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2 and 16, the limitation “the non-polymerizable material” lacks antecedent basis because its antecedent has been canceled from claims 1 and 15.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (2007/0138409) in view of Holloway et al. (2013/0026371).
	Regarding claim 1, Daniel discloses a structured surface part to be irradiated for a radiation capturing device, comprising: an arrangement area defining a surface area of the structured surface part (Daniel, 212): a plurality of protrusions (Daniel, Fig. 9, areas between gaps 904) arranged in the arrangement area, wherein the protrusions comprise a photosensitive material mixture at least containing particles having radiation-relevant properties (Daniel, [0018]), a binder and a cured photosensitive component (Daniel, [0018]; the mixture as a whole, when cured, is photosensitive, see also Holloway below), wherein, in a direction pointing away from or perpendicular to the surface area, the photosensitive material mixture of the protrusions comprises a number of layers one above the other (Daniel, Fig. 9, three layers shown), and wherein the structured surface part is bendable (implicit from Daniel [0027] re: roll-to-roll processing; also the properties of the material are a function of the 
	Regarding the photosensitivity of the cured component, the cured component exists only after curing, at a time when the photosensitive particles are in the mixture.  Thus the resultant cured component is photosensitive.  Nevertheless for the purposes of completeness it is noted that situations where the polymer itself is photosensitive without inclusions is known.  See Holloway, [0013], “wherein the radiation source causes luminescence or scintillation of the matrix and at least one type of nanoparticle […]”.
	It would have been obvious to one of ordinary skill in the art to include photosensitivity in the curable/cured polymer in order to provide additional effects such as wavelength shifting.
	Regarding claim 3, Daniel further discloses the particles having radiation-relevant properties comprise at least one scintillating material dispersed in or mixed with at least one of the photosensitive component and the binder.  (Daniel [0018])
	Regarding claim 4, Daniel further discloses a first layer of a protrusion contains a first scintillating material and a second layer of the protrusion contains a second scintillating material. (Daniel, [0034], “Also, the kind of scintillating material may differ from layer to layer.”)
	Regarding claim 5, Daniel further discloses a substrate defines at least one of the arrangement area, or and the surface area- of the structured surface part. (Daniel, substrate 212)
	Regarding claim 6, Daniel further discloses the structured surface part is a scintillator array, wherein the protrusions are individual pixels each having scintillating properties, and wherein the pixels are at least partially covered by a reflector. (Daniel [0020]; [0026])
	Regarding claim 7, Daniel further discloses the reflector comprises at least one top reflector layer, arranged on at least an outermost layer of the respective pixel and facing away from the substrate. (Daniel, Fig. 11, 1112)

	Regarding claim 9, Daniel further discloses the reflector contains reflective particles in an organic binder. (Daniel, [0020])
	Regarding claim 10, Daniel further discloses the reflector is a reflective thin film or reflective sheet. (Daniel, [0026])
	Regarding claim 11, Daniel further discloses the reflector is formed by the substrate that is made from a material having reflecting properties. (Daniel, [0018])
	Regarding claim 12, Daniel further discloses the reflector is bendable. (Daniel, [0020], many of the listed reflector options, including ink and silver paste, are bendable)
	Regarding claim 13, Daniel further discloses the particles containing radiation-relevant properties contain particles that partly or completely absorb X-rays or gamma rays or at least a part of their respective spectrum. (Inherent, scintillators absorb x or gamma radiation before re-emitting lower frequency secondary radiation, that is what is meant by “scintillator”)
	Regarding claim 14, Daniel further discloses an X-Ray detector, comprising a structured surface part according to claim 1, and an optical detector arranged in optical communication with the structured surface part. (Daniel, [0018], “Substrate 212 may include an image sensor array.”)
	Regarding claim 15, Daniel discloses a method of manufacturing a structured surface part to be irradiated for a radiation capturing device, comprising: providing a substrate defining a surface area, providing a photosensitive material mixture at least containing particles having radiation-relevant properties, a binder and a curable photosensitive component, and layer-wise applying of the photosensitive material mixture to the surface area in such a way that protrusions comprising a number of layers one above another are formed, wherein between the application of the respective layer, by a light source, the photosensitive component is cured, wherein at least one of the binder and the 
Regarding the photosensitivity of the cured component, the cured component exists only after curing, at a time when the photosensitive particles are in the mixture.  Thus the resultant cured component is photosensitive.  Nevertheless for the purposes of completeness it is noted that situations where the polymer itself is photosensitive without inclusions is known.  See Holloway, [0013], “wherein the radiation source causes luminescence or scintillation of the matrix and at least one type of nanoparticle […]”.
	It would have been obvious to one of ordinary skill in the art to include photosensitivity in the curable/cured polymer to provide additional effects such as wavelength shifting.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (2007/0138409) in view of Holloway et al. (2013/0026371) and Patel (2005/0208290).
	Regarding claim 2, the combination of Daniel and Patel further teaches the bendability of the structured surface part is defined by a combination of the non-polymerizable material and the photosensitive component (this is the definition of a plasticizer).
	It would have been obvious to include a plasticizer for its ordinary purpose of making a polymer more flexible.
	Regarding claim 16, the combination of Daniel and Patel further teaches adjusting bendability of the structured surface part by combining the non-polymerizable material and the photosensitive component.  (Patel, paragraphs [0073] et seq.)
Response to Arguments
	Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.  
Applicant’s first argument is that the binder and the photosensitive cured component are separate and different elements.  In response, Applicant is directed to Applicant’s own Written Description at p. 4, line 31.
Applicant argues that the cured component of Daniel is not disclosed as being supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884